



COURT OF APPEAL FOR ONTARIO

CITATION: Manastersky v. Royal Bank of
    Canada, 2021 ONCA 458

DATE: 20210624

DOCKET: C65121

Feldman, Brown and Miller JJ.A.

BETWEEN

James Anthony Manastersky

Plaintiff (Respondent)

and

Royal Bank of Canada and
RBC Dominion Securities Inc.

Defendant (
Appellant
)

Jeremy Devereux and Geoff Mens, for the
    appellant

Nancy Shapiro, for the respondent

Heard: January 19, 2021 by video conference

On remand from the
    Judgment of the Supreme Court of Canada dated November 12, 2020.

Brown J.A.:

I.        OVERVIEW

[1]

This remand from the Supreme Court of Canada
    involves the award of certain incentive plan-related damages to the respondent,
    Mr. James Anthony Manastersky, in his wrongful dismissal action against his
    employer, the appellant RBC Dominion Securities Inc. (RBCDS). At trial, RBCDS
    conceded that it had terminated Mr. Manasterskys employment without cause. The
    trial judge found that Mr. Manastersky was entitled to 18 months reasonable
    notice upon termination: 2018 ONSC 966, 46 C.C.E.L. (4th) 316.

[2]

During his employment, Mr. Manastersky
    participated in profit-sharing plans called carried interest plans. From late
    2004 until his termination in 2014, Mr. Manastersky participated in the
    Mezzanine Carried Interest Plan (the Mezzanine CIP). The trial judge awarded
    Mr. Manastersky: (i) the sum of $953,392.50 in respect of the lost opportunity
    to earn entitlements under the Mezzanine CIP during the 18-month reasonable
    notice period: Judgment, para. 5; and (ii) the amount of $190,789.00 in respect
    of Mr. Manasterskys share of investment proceeds under the Mezzanine CIP for
    the period 2005 to 2013, as calculated using Mr. Manasterskys foreign exchange
    methodology: Judgment, para. 6.

[3]

RBCDS appealed both parts of the award.

[4]

By reasons dated July 18, 2019, this court
    (Feldman J.A. dissenting) allowed RBCDS appeal regarding the award of damages
    in respect of the incentive plan. The court unanimously dismissed the appeal
    regarding the foreign exchange methodology: 2019 ONCA 609, 146 O.R. (3d) 647
    (the Original Decision).

[5]

Mr. Manastersky sought leave to appeal to the
    Supreme Court of Canada. By Judgment dated November 12, 2020, the Supreme Court
    remanded the case to this court pursuant to s. 43(1.1) of the
Supreme Court
    Act
, R.S.C. 1985, c. S-26, with the direction that the case forming the
    basis of the application for leave to appeal is remanded to this court for
    disposition in accordance with
Matthews v. Ocean Nutrition Canada Ltd.
,
    2020 SCC 26 (the Remand Directions)

[6]

This court sought and received remand submissions
    from the parties and heard oral submissions on January 19, 2021.

II.       THE
    APPROACH ON A REMAND

[7]

On the remand of a case from the Supreme Court
    with directions to dispose of the case in accordance with an identified
    decision of that court, this court will reconsider its original decision in
    light of the authoritative pronouncement of the Supreme Court on issues that
    may have affected this courts disposition of the appeal. If the application of
    the identified Supreme Court decision mandates a different disposition, this
    court should alter its earlier decision in light of the holdings of that
    decision; if it does not, this court should affirm its earlier decision:
Deslaurier
    Custom Cabinets Inc. v. 1728106 Ontario Inc.
, 2017 ONCA 293, 135 O.R. (3d)
    241, at para. 14, leave to appeal refused, [2016] S.C.C.A. No. 249;
Sankar
    v. Bell Mobility Inc.
, 2017 ONCA 295, 410 D.L.R. (4th) 1, at para. 9,
    leave to appeal refused, [2016] S.C.C.A. No. 251;
Mikelsteins v. Morrison
    Hershfield Limited
, 2021 ONCA 155, at para. 16.

[8]

In performing the exercise required by the
    Remand Directions, I have considered the following: (i) the
Matthews
decision; (ii) the Original Decision; (iii) the trial judges reasons; (iv) the
    portions of the record relevant to the issue raised by the Remand Directions;
    and (v) the submissions of the parties on the appeal and in respect of the
    remand hearing. As these reasons address the parties submissions made on the
    remand, they supplement and therefore should be read together with the Original
    Decision.

III.      THE
    LAW AS AFFIRMED IN THE
MATTHEWS
DECISION

[9]

Upon the termination of employment without
    cause, an employee is entitled to damages equivalent to what the employee would
    have earned during the notice period, including compensation for bonuses or
    incentives that would have been earned had the employer not breached the
    employment contract:
Matthews
, at para. 48. The purpose of damages in
    lieu of reasonable notice is to put employees in the position they would have
    been in had they continued to work through to the end of the notice period:
Matthews,
at para. 59. The remedy for a breach of the implied term to provide
    reasonable notice is an award of damages based on the period of notice which
    should have been given, with the damages representing what the employee would
    have earned in this period:
Matthews
, at para. 49.

[10]

Noting that how payments under incentive bonuses or plans
    are to be included in these damages is a recurring issue in the law of wrongful
    dismissal, the Supreme Court affirmed the two-step approach set out by this
    court in
Lin v. Ontario Teachers Pension Plan
, 2016 ONCA 619, 402
    D.L.R. (4th) 325,
Paquette v. TeraGo Networks Inc.
, 2016 ONCA 618, 352
    O.A.C. 1, and
Taggart v. Canada Life Assurance Co.
(2006), 50 C.C.P.B.
    163 (Ont. C.A.): at para. 49. The Supreme Court stated, at paras. 52-54, that
    the two-step approach rests on two key principles:

(i)

When
    employees sue for damages for wrongful dismissal, they are claiming for damages
    as compensation for the income, benefits, and bonuses they would have received
    had the employer not breached the implied term to provide reasonable notice;
    and

(ii)

A contract
    of employment effectively remains alive for the purposes of assessing the
    employees damages, in order to determine what compensation the employee would
    have been entitled to but for the dismissal.

[11]

Building on those two principles, the Supreme Court, at
    para. 55, affirmed a two-step approach to determine whether an employee
    dismissed without cause is entitled to damages in respect of a bonus or incentive
    benefit:

Courts should accordingly ask two questions
    when determining whether the appropriate quantum of damages for breach of the
    implied term to provide reasonable notice includes bonus payments and certain
    other benefits.
Would the employee have been entitled to
    the bonus or benefit as part of their compensation during the reasonable notice
    period?
If so, do the terms of the
employment
    contract or bonus plan unambiguously take away or limit that common law right
?

[12]

The Supreme Court further clarified that resorting to the
    so-called integral test does not play a role in all cases. Where there is
    doubt about whether the employee would have received a discretionary bonus
    during the reasonable period of notice, resorting to the test of whether a
    benefit or bonus is integral to the employees compensation can assist in
    answering the question of what the employee would have been paid during the
    reasonable notice period:
Matthews,
at para. 58. By contrast, where
    there is no doubt that the employee would have received a bonus or incentive
    benefit during the notice period, there is no need to ask whether the bonus was
    integral to the employees compensation:
Matthews
, at para. 59. At
    the remand hearing, counsel for Mr. Manastersky acknowledged that, on the facts
    of this case, the issue of whether the incentive benefit was integral does
    not arise because the entitlement to payments under the Mezzanine CIP was not
    discretionary.

[13]

The Original Decision identified the legal principles
    applicable to the appeal as those set out in
Lin
,
Paquette
,
    and
Taggart
, including the application of the two-step approach:
    Original Decision, paras. 39-43. Consequently, I do not see the exercise on
    this remand as applying any new legal principles identified in
Matthews
to the case on appeal; the legal principles affirmed in
Matthews
were
    those applied in the Original Decision. Instead, I propose to look afresh at
    the application of the two-step analysis to the case on appeal.

IV.     THE
    APPLICATION OF
MATTHEWS
TWO-STEP ANALYSIS

A.

What RBCDS
    paid Mr. Manastersky on termination in respect of his Mezzanine CIP entitlement

[14]

Before reconsidering the application of the two-step
    approach to the present case, it is worth recalling what compensation RBCDS
    paid Mr. Manastersky in respect of his legal rights under the Mezzanine CIP
    following his termination.

[15]

The Original Decision described, at paras. 8 to 12, the
    various incentive plans that had formed part of Mr. Manasterskys employment
    contract. The details of the Mezzanine CIPs in place at the date of termination
    are set out at paras. 13 to 22 of the Original Decision. I see no need to
    repeat them; I incorporate them in these reasons.

[16]

RBCDS terminated Mr. Manasterskys employment on February
    14, 2014. As of that date, two funds  Funds 1 and 2  had been established
    under the Mezzanine CIP. Each fund contained a portfolio of investments for an
    Investment Period. Mr. Manastersky had been granted points, or shares, in the
    profits generated by the portfolios of both funds. No profits from either fund
    had been distributed by the time of Mr. Manasterskys termination; his
    interests in both funds had been carried from 2008 until 2014. Significant
    payouts were made after RBCDS gave notice to Mr. Manastersky and wound-up the
    funds: $3,624,079 in 2015; and $1,810,230 in 2016.

[17]

The trial judge found that Mr. Manastersky was entitled to
    18-months notice, which ran from February 14, 2014 until August 14, 2015.

[18]

Several months after Mr. Manasterskys termination, RBCDS
    began to wind-up Funds 1 and 2. It also approved the termination of the
    Mezzanine CIP in respect of all future Investment Periods  that is to say, no
    further investment funds would be created within the Mezzanine CIP: Original
    Decision, at para. 28.

[19]

At trial, Mr. Manastersky filed an Updated Earnings
    Summary. It showed that during 2015 and 2016 he was fully paid his share of the
    profits from the winding-up of Funds 1 and 2. Mr. Manastersky acknowledged that
    RBCDS had paid him all profits from Funds 1 and 2 to which he was entitled
    under the Mezzanine CIP.

[20]

The evidence therefore shows that both during and after Mr.
    Manasterskys period of reasonable notice RBCDS administered the wind-up of
    Funds 1 and 2 and paid out Mr. Manasterskys share of Fund profits. Put
    differently, during and after his period of reasonable notice Mr. Manastersky
    received all the incentive plan benefits to which he was entitled in respect of
    the two funds that existed at the time of the termination of his employment.

B.

Analysis

[21]

Under the
Matthews
framework, the issue of any
    limitations on an employees entitlement to bonus/incentive benefit
    compensation typically (but not invariably) would arise under the second step 
    namely, do the terms of the employment contract or bonus plan unambiguously
    take away or limit a common law right or entitlement upon the termination of
    employment? The factual twist in the present case is that the issue of any
    limitation on Mr. Manasterskys entitlement to further incentive benefits
    during his period of reasonable notice falls more under
Matthews
first
    step: would he have been entitled to receive payment of a CIP incentive benefit
    as part of his compensation during the reasonable notice period? However, as
    recognized in the Original Decision, at para. 51, incentive-benefit plans vary
    greatly in their structure and pay-out terms, so the analysis in respect of one
    type of incentive plan may not be transferable to the analysis of another type
    of incentive plan.

[22]

In
Matthews
, the employees entitlement to a
    long-term incentive plan payment  the occurrence of a Realization Event such
    as the sale of the employer  was limited by the incentive plans requirement
    that the employee be a full-time employee at the date of the Realization
    Event. The Supreme Court held that the first step was clearly satisfied because
    the Realization Event fell within the employees reasonable notice period; but
    for the employees dismissal, he would have received the incentive payment:
Matthews,
at para. 59. In considering the second step, the Supreme Court held that
    the language of full-time employee did not limit the employees entitlement
    to the incentive payment when the Realization Event occurred during the period
    of reasonable notice:
Matthews
, at paras. 65-67.

[23]

The circumstances of the present case differ from those in
Matthews
.
    Here, the Mezzanine CIP did not place a limit on Mr. Manasterskys entitlement
    to his carried interest incentives in the event of the termination of his
    employment without cause. As stated in the Original Decision, at para. 17:

There is no dispute that at the time of his
    termination, Mr. Manasterskys points were fully vested. When the employment of
    a participant was terminated without cause, the participant continued as a
    participant, retaining in all Portfolios with respect to which he or she has
    Points, all rights represented by his or her Vested Points.

[24]

Instead, Mr. Manastersky takes issue with the treatment by
    the majority in the Original Decision of the scope of his entitlement in
    respect of the Mezzanine CIP incentive benefits during the period of reasonable
    notice. He contends that he was entitled to more than merely the payment of his
    share of the profits from Funds 1 and 2.

[25]

In applying
Matthews
first step, the majority in
    the Original Decision concluded that Mr. Manastersky was entitled to benefits
    during the period of reasonable notice in respect of Funds 1 and 2 because the
    terms of the Mezzanine CIP linked his entitlement to incentive benefits to the
    existence of discrete Investment Periods, each encompassing a specific
    portfolio in a specific fund. Those terms of the Mezzanine CIP differed from
    those considered in
Paquette
and
Lin
. As stated in the
    Original Decision, at paras. 55-56:

The entitlement of a participant, such as Mr.
    Manastersky, to earn payments under the Mezzanine CIP was tied to the existence
    of the funds created for different Investment Periods. Two funds existed during
    the last decade of Mr. Manasterskys employment and the period of reasonable
    notice: Funds 1 and 2. In accordance with the terms of the Mezzanine CIP, Mr.
    Manastersky was allocated a specific amount of points in respect of each Fund.

As Article 4.4 of the Mezzanine CIP clearly
    stated, the status of a participant with respect to any Investment Period 
shall not give any Participant the express or implied right 
    to any Points for any future Investment Period
.
    [Emphasis added]

[26]

The Original Decision went on to state, in part, at paras.
    61-62:

[T]he terms of the Mezzanine CIP provided that
    Mr. Manastersky was not entitled to any further earnings under that plan:

i.        The Management Committee was
    entitled to terminate the Plan effective as of the end of any Investment
    Period with respect to future Investment Periods: Art. 9.3. The Management
    Committee did so. No new Fund 3 Investment Period was created;

ii.       A participant was granted points
    in respect to each Portfolio relating to a given Investment Period and those
    points represented the Participants share of the portion of the aggregate
    profits and losses of RBCDS with respect to that Portfolio: Art. 6.1.1;

iii.      Any allocation of points in
    connection with an Investment Period after the Funds 1 and 2 Investment Periods
    would be done by way of a new allocation letter: Art. 6.1.3; and

iv.      An employees status as a
    participant in respect to any Investment Period did not give the participant
    the express or implied right  to any Points for any future Investment
    Period: Art. 4.4.

Those provisions, when combined with the
    decision of the Management Committee to terminate the Plan, indicate that Mr.
    Manastersky was not entitled to any common law damages in respect of the
    Mezzanine CIP profit-sharing plan beyond those relating to his vested points
    for Funds 1 and 2

[27]

Mr. Manastersky contends that analysis was in error. He
    points to language used in
Matthews
, in respect of the second step of
    the analysis, that a plans limitation on entitlement to an incentive payment
    will not be effective unless it unambiguously limits or removes the
    employees common law right, is absolutely clear and unambiguous or clearly
    covers the exact circumstances which have arisen:
Matthews
, at
    paras. 55 and 64-66.

[28]

Drawing on that language, Mr. Manastersky argues that the
    terms of the Mezzanine CIP that permitted termination of the Plan effective as
    of the end of any Investment Period with respect to future Investment Periods
    (Art. 9.3) and stipulating that an employees status as a participant in
    respect to any Investment Period did not give the participant the express or
    implied right  to any Points for any future Investment Period (Art. 4.4)
    could not operate to limit his entitlement to incentive compensation, during
    the period of reasonable notice, to only the payout of his profit shares in
    Funds 1 and 2. Mr. Manastersky contends that notwithstanding the language
    defining the scope of his entitlement in the Mezzanine Plan (i.e., his common
    law right), he is entitled to more because the provisions of the Mezzanine CIP
     Arts. 4.4, 6.1.1, 6.1.3, and 9.3  did not clearly and unambiguously cover
    the exact circumstances that arose in his case, namely the termination and
    winding-up of Funds 1 and 2 during his period of reasonable notice.

[29]

Mr. Manastersky advances two bases upon which to calculate
    the more to which he contends he is entitled as further damages for incentive
    benefits during the notice period.

[30]

First, he submits that since, for all intents and purposes,
    he was the only remaining employee beneficiary of the two funds, RBCDS was
    required to give him reasonable notice of the termination of the funds
    equivalent to the 18-months reasonable notice found by the trial judge. That
    would mean RBCDS would have to continue to operate the Mezzanine Funds and make
    new investments until the end of his period of reasonable notice (August 2015).

[31]

I see two difficulties with that submission.

[32]

First, in his evidence Mr. Manastersky acknowledged that
    the Investment Period for Fund 1 ended on December 15, 2006, following the
    departure of a senior plan member, and the Fund 2 Investment Period effectively
    came to an end in 2013, prior to Mr. Manasterskys termination, when its
    investments reached $158 million. While that was just shy of the $160 million
    portfolio cap that would end an Investment Period, further investments in Fund
    2 were not practical as the remaining $2 million was smaller than any deal the
    Mezzanine Fund had done.

[33]

Second, there was no evidence adduced at trial that would
    enable the court to determine whether deferring the process of winding-up Funds
    1 and 2 from the summer of 2014 until the end of the notice period in August
    2015 would have resulted in a higher payout to Mr. Manastersky of his share of
    the profits in the funds. Further, as the CIP was a profit-sharing program,
    there was no guarantee that making further investments would prove profitable
    and increase Mr. Manasterskys payout.

[34]

The second basis for calculating the more is the one Mr.
    Manastersky primarily relied upon at the appeal. At trial, Mr. Manastersky
    admitted that he was not taking the position that he was entitled to an
    allocation of points with respect to some new or notional Fund 3 Investment
    Period that was never established by RBCDS under the Mezzanine CIP.

[35]

By taking that position, Mr. Manastersky seemed to
    acknowledge that the conclusion of one Investment Period under the Mezzanine
    CIP did not automatically require RBCDS to start a new one, as reflected in
    Art. 9.3 of the Mezzanine CIP that entitled the Plans Management Committee to
    terminate the Plan effective as of the end of any Investment Period with
    respect to future Investment Periods.

[36]

Notwithstanding that acknowledgement, Mr. Manastersky
    submits that he is entitled to more than his actual share of profits from the
    realization of Funds 1 and 2 that he received both during and after the period
    of reasonable notice. He contends that RBCDS should pay an additional amount in
    respect of the notice period calculated by averaging the actual share of the
    profits in Funds 1 and 2 that he received during and after the notice period
    over the lifetimes of the funds and then applying the resulting annual average
    (the Notional Annualized Historical Profit Share)
pro rata
to the
    18-month notice period. Under that approach, Mr. Manastersky contends that
    during the period of reasonable notice he should have received Mezzanine
    CIP-related incentive benefits made up of two components: (i) first, the
    payouts of $5,434,309 that RBCDS made to Mr. Manastersky during and after the
    period of reasonable notice for his share in the profits of Funds 1 and 2,
    calculated in accordance with the terms of the Mezzanine CIP; plus (ii) an
    additional $953,392.50 in damages calculated by applying the Notional
    Annualized Historical Profit Share for those same funds
pro rata
to
    the 18-month period of reasonable notice.
[1]

[37]

I remain unpersuaded by that submission. The first step of
Matthews
requires ascertaining whether an employee would have been entitled to an
    incentive or benefit as part of their compensation during the reasonable notice
    period: at para. 55. Determining the content of that common law right requires
    examining the characteristics of the incentive or benefit to which the employee
    would be entitled. In many cases, the character of the incentive or benefit
    will be an annual payment or bonus. But that is not the character of the common
    law contractual benefit under the Mezzanine CIP. It was a carried interest
    plan that quite clearly did not entitle its participants to annual payments. By
    its terms, a participant was only entitled to receive a payment at the
    conclusion of an Investment Period and the realization of a specific funds
    investment portfolio. And, as noted, Mr. Manastersky carried his interest in
    the two funds from 2008 until 2014 without receiving any annual payment; he was
    paid his share of the profits from the two funds in 2015 and 2016.

[38]

To accede to Mr. Manasterskys submission would, in effect,
    recast his common law, fund-specific entitlement to incentive compensation
    under the Mezzanine CIP into a notional annual or annualized entitlement. The
    trial judge and my colleague in dissent in the Original Decision acceded to Mr.
    Manasterskys submission. With respect, I cannot.

[39]

Mr. Manasterskys position seeks to alter, in a fundamental
    way, the character of the common law right to incentive compensation to which
    he was entitled under his employment contract. The terms of an incentive plans
    eligibility criteria and formula for calculating a bonus remain relevant to the
    inquiry into what benefit the employee would have been entitled to as part of
    his or her compensation during the reasonable period of notice:
Paquette
,
    at para. 18. I do not read the
Matthews
decision as changing that
    principle.

[40]

Matthews
provides
    that damages for dismissal are designed to compensate the employee for the
    income, benefits, and bonuses they would have received had the employer not
    breached the implied term to provide reasonable notice: at para. 53. The terms
    of Mr. Manasterskys employment contract did not entitle him to receive an
    annual incentive payment. The terms entitled him to receive a fund-specific
    incentive payment upon the end of a funds investment period. During his period
    of reasonable notice, Mr. Manastersky was entitled to receive damages
    calculated on the latter basis, not damages calculated on both bases. In my
    view, RBCDS paid Mr. Manastersky that to which he was entitled at common law
    and, with respect, the trial judge erred in concluding otherwise.

V.      DISPOSITION

[41]

For these reasons, having considered the Original Decision
    in light of
Matthews
, I would affirm the Original Decision.

[42]

I would order Mr. Manastersky to pay RBCDS its
    costs of the remand fixed in the amount of $5,000.00, inclusive of
    disbursements and applicable taxes.

David
    Brown J.A.

I
    agree. B.W. Miller J.A.


Feldman J.A. (dissenting):

A.

introduction

[43]

Mr. Manastersky sought leave to appeal this courts
    majority decision to the Supreme Court of Canada. The issue to be decided was
    essentially whether the majoritys decision overturning the trial judge, or the
    dissenting reasons that would have upheld the trial judge, had correctly
    applied the test for damages for wrongful dismissal, as set out in this courts
    decisions in
Lin v. Ontario Teachers Pension Plan
, 2016 ONCA 619, 402
    D.L.R. (4th) 325,
Paquette v. TeraGo Networks Inc.
, 2016 ONCA 618, 352
    O.A.C. 1, and
Taggart v. Canada Life Assurance Co.
(2006), 50 C.C.P.B.
    163 (Ont. C.A.).

[44]

Before considering whether to grant the appellant leave to
    appeal, the Supreme Court heard an appeal from the Nova Scotia Court of Appeal
    in
Matthews v. Ocean Nutrition Canada Ltd.
, 2020 SCC 26, 449 D.L.R.
    (4th) 583, and reserved its decision. Ultimately, in
Matthews
, the
    Supreme Court did not change the law of Ontario and endorsed this courts
    approach in
Lin
,
Paquette
, and
Taggart
.

[45]

Without granting leave to appeal, the Supreme Court remanded
    the appellants case to this court pursuant to s. 43(1.1) of the
Supreme
    Court Act
, R.S.C. 1985, c. S-26, for disposition in accordance with
Matthews
    v. Ocean Nutrition Canada Ltd.
, 2020 SCC 26.

[46]

Because the Supreme Court in
Matthews
adopted and
    endorsed this courts jurisprudence that had been applied by the trial judge,
    and by the majority and the dissent on the appeal, both the parties and this
    court have had to grapple with the question of what issue was remanded to this
    court for rehearing. To me, the correct approach is to ask the question: If the
    trial judge had had the benefit of the
Matthews
decision, would he
    have approached the case differently? Similarly, on appeal, the question for
    this court would be: Did the trial judge err by failing to apply the principles
    and the test as now set out by the Supreme Court in
Matthews
?
[2]

B.

The
Matthews
Decision

[47]

David Matthews was an experienced chemist who, from 1997,
    occupied a number of senior management positions with Ocean Nutrition Canada
    Ltd. (Ocean). In 2007, efforts to force Mr. Matthews out of the company
    started, and he ultimately resigned in 2011, resulting in constructive
    dismissal.

[48]

As a senior executive, Mr. Matthews was part of the
    long-term incentive plan (LTIP), which included as a benefit a significant
    payment in the event of the sale of the company. About 13 months after Mr.
    Matthews was forced out, the company was sold for $540,000,000, but it refused
    to pay him his entitlement under the LTIP on the basis that he did not comply
    with a provision that required him to be a full-time employee on the date of
    the sale.

[49]

In endorsing this courts decisions in
Lin
,
Paquette
,
    and
Taggart
, the Supreme Court in
Matthews
made the following
    important observations, at paras. 47-55, about the purpose of the two-step test
    for determining a wrongfully dismissed employees entitlement to damages, and
    how to apply it:

[47] In the case at bar, the only disagreement
    in respect of reasonable notice turns on whether Mr. Matthews damages include
    an amount to compensate him for his lost LTIP payment.

[48] In my respectful view, the majority of
    the Court of Appeal erred by focusing on whether the terms of the LTIP were
    plain and unambiguous instead of asking what damages were appropriately due
    for Oceans failure to provide Mr. Matthews with reasonable notice. The issue
    is not whether Mr. Matthews is entitled to the LTIP in itself, but rather what
    damages he is entitled to and whether he was entitled to compensation for
    bonuses he would have earned had Ocean not breached the employment contract. By
    focusing narrowly on the former question, the Court of Appeal applied an
    incorrect principle, resulting in what I see as an overriding error.



[49] Insofar as Mr. Matthews was
    constructively dismissed without notice, he was entitled to damages
    representing the salary, including bonuses, he would have earned during the
    15-month period (
Wallace
, at paras. 65-67). This is so because the
    remedy for a breach of the implied term to provide reasonable notice is an
    award of damages based on the period of notice which should have been given,
    with the damages representing what the employee would have earned in this
    period (para. 115). Whether payments under incentive bonuses, such as the LTIP
    in this case, are to be included in these damages is a common and recurring
    issue in the law of wrongful dismissal. To answer this question, the trial
    judge relied on
Paquette
and
Lin
from the Court of Appeal for
    Ontario. I believe he took the right approach.

[50] In
Paquette
, the employee
    participated in his employers bonus plan, which stipulated that employees had
    to be actively employed on the date of the bonus payout. That language is
    broadly comparable to that found in the LTIP which, at clause 2.03, requires
    the claimant to be a full-time employee of the company. In Paquette, but for
    the employees termination, the employee would have received the bonus within
    the reasonable notice period. The motion judge in that case, however, concluded
    that the employee was not entitled to the bonus because, while he may have been
    notionally employed during the reasonable notice period, he was not
    actively employed and so did not qualify under the terms of the plan.

[51] The employees appeal was allowed. The
    Ontario Court of Appeal relied principally on its prior decision in
Taggart
    v. Canada Life Assurance Co.
(2006), 50 C.C.P.B. 163, concerning a similar
    question related to pension benefits. In that case, Sharpe J.A. rightly
    cautioned that courts should not ignore the legal nature of employees claims.
    The claim is not, he said, for the pension benefits themselves. Rather, it
    is for common law contract damages as compensation for the pension benefits
    [the employee] would have earned had [the employer] not breached the contract of
    employment (para. 16). Consequently, a terminated employee is entitled to
    claim damages for the loss of pension benefits that would have accrued had the
    employee worked until the end of the notice period (para. 13). With respect to
    the role of a bonus plans contractual terms, Sharpe J.A. explained that [t]he
    question at this stage is whether there is something in the language of the
    pension contract between the parties that takes away or limits that common law
    right (para. 20).

[52] The Court of Appeal in
Paquette
built upon the approach in
Taggart
, proposing that courts should take
    a two-step approach to these questions. First, courts should consider the
    [employees] common law rights (para. 30). That is, courts should examine
    whether, but for the termination, the employee would have been entitled to the
    bonus during the reasonable notice period. Second, courts should determine
    whether there is something in the bonus plan that would specifically remove the
    [employees] common law entitlement (para. 31). The question, van Rensburg
    J.A. explained, is not whether the contract or plan is ambiguous, but whether
    the wording of the plan unambiguously alters or removes the [employees] common
    law rights (para. 31).

[53] I agree with van Rensburg J.A. that this
    is the appropriate approach. It accords with basic principles of damages for
    constructive dismissal, anchoring the analysis around reasonable notice. As the
    court recognized in
Taggart
, and reiterated in
Paquette
, when
    employees sue for damages for constructive dismissal, they are claiming for
    damages as compensation for the income, benefits, and bonuses they would have
    received had the employer not breached the implied term to provide reasonable
    notice (see also
Iacobucci v. WIC Radio Ltd.
, 1999 BCCA 753, 72
    B.C.L.R. (3d) 234, at paras. 19 and 24;
Gillies v. Goldman Sachs Canada
    Inc.
, 2001 BCCA 683, 95 B.C.L.R. (3d) 260, at paras. 10-12 and 25;
Keays
,
    at paras. 54-55). Proceeding directly to an examination of contractual terms
    divorces the question of damages from the underlying breach, which is an error
    in principle.

[54] Moreover, the approach in
Paquette
respects the well-established understanding that the contract effectively
    remains alive for the purposes of assessing the employees damages, in order
    to determine what compensation the employee would have been entitled to but for
    the dismissal (see, e.g.,
Nygard Int. Ltd. v. Robinson
(1990), 46
    B.C.L.R. (2d) 103 (C.A.), at pp. 106-7, per Southin J.A., concurring;
Gillies
,
    at para. 17).

[55] Courts should accordingly ask two
    questions when determining whether the appropriate quantum of damages for
    breach of the implied term to provide reasonable notice includes bonus payments
    and certain other benefits. Would the employee have been entitled to the bonus
    or benefit as part of their compensation during the reasonable notice period?
    If so, do the terms of the employment contract or bonus plan unambiguously take
    away or limit that common law right?

[50]

In my view, the key point made by the Supreme Court about
    the first stage of the two-step test is that the purpose is to recognize that
    the contract of employment is treated as alive and continuing to subsist during
    the notice period, so that the question is, what would the employee have earned
    or been entitled to receive had their employment not been wrongfully
    terminated?

[51]

Mr. Matthews argued that since the sale of the company took
    place during the 15-month reasonable notice period, he was
prima facie
entitled to common law damages for the lost LTIP payment. Oceans position was
    that Mr. Matthews could not satisfy the first stage of the two-part test. Mr.
    Matthews had a common law entitlement to damages only for all compensation and
    benefits that are integral to his compensation, and the LTIP was not integral
    because he did not have a vested right at the date of termination.

[52]

The Supreme Court rejected Oceans position. It agreed that
    whether a bonus or benefit is integral to the employees compensation
    assists in answering the question of what the employee would have been paid
    during the reasonable notice period: at para. 58. However, in Mr. Matthews
    case, there was no need to ask whether the benefit was an integral part of his
    compensation because there was no question that, had he remained employed
    during the notice period, he would have received the LTIP benefit. It was not a
    discretionary payment, and he would have been entitled to it. Therefore, he was
prima facie
entitled to receive damages as compensation for the LTIP.
    The only issue for the Supreme Court to resolve was whether the terms of the
    LTIP unambiguously limited or removed Mr. Matthews common law right to receive
    damages.

[53]

Turning to that issue, the Supreme Court examined the terms
    of the LTIP to see if there were any that removed Mr. Matthews common law
    entitlement. It concluded that the limiting terms did not have that effect. The
    two relevant clauses provided:

2.03 CONDITIONS PRECEDENT:

[Ocean] shall have no obligation under this
    Agreement to the Employee unless on the date of a Realization Event the
    Employee is a full-time employee of [Ocean]. For greater certainty, this
    Agreement shall be of no force and effect if the employee ceases to be an
    employee of [Ocean], regardless of whether the Employee resigns or is
    terminated, with or without cause.

2.05 GENERAL:

The Long Term Value Creation Bonus Plan does
    not have any current or future value other than on the date of a Realization
    Event and shall not be calculated as part of the Employees compensation for
    any purpose, including in connection with the Employees resignation or in any
    severance calculation.

[54]

The Supreme Court emphasized, at paras. 64-65, that the
    wording of the LTIP must unambiguously limit[] or remove[] the employees
    common law right, and that the provisions must be absolutely clear. To that
    end, language requiring an employee to be full-time, like in clause 2.03,
    would not suffice to remove an employees common law right to damages. Had Mr.
    Matthews been given proper notice, he would have been a full-time employee
    during the notice period.

[55]

The Supreme Court also noted, at para. 66, that where a
    clause purports to remove an employees common law right to damages upon
    termination with or without cause, such as clause 2.03, this language will
    not suffice, pointing out that termination without cause does not mean
    termination without notice. And in any event, because an employment contract is
    not treated as terminated until after the reasonable notice period expires for
    the purpose of calculating damages for wrongful dismissal, even if the clauses
    had expressly referred to wrongful termination, that would not have been
    sufficient to unambiguously alter the employees common law entitlement.

[56]

In the result, the Supreme Court concluded that under step
    one, Mr. Matthews was
prima facie
entitled to the LTIP payment as part
    of his compensation, and under step two, the terms of the LTIP did not
    unambiguously remove that entitlement.

C.

Analysis

[57]

Based on the Supreme Courts approach and analysis in
Matthews
,
    which follows
Lin
,
Paquette
, and
Taggart
, in my
    view, had the trial judge had the benefit of the
Matthews
decision and
    had he applied that decision as the legal framework for analyzing the
    appellants claim, his analysis and conclusion would not have changed. And it
    of course follows that there would be no basis to interfere with the trial judges
    decision on appeal. I base this conclusion on paras. 38-48 of the trial judges
    reasons:

[38] Benefit Plans generally include
    limitations or conditions on payments out of the plan. Where an employee has
    been dismissed without cause, it may be argued that the terms of such Benefit
    Plans limit or eliminate the employees entitlements upon the termination of
    his or her employment. In
Taggart v. Canada Life Assurance Co.
, Sharpe
    J.A. explained the correct approach for analysing such issues. The first step in
    the analysis is to determine the employees common law right to damages for
    breach of contract. The second step is to determine whether the terms of the
    relevant Benefit Plan alter or remove a common-law right. Moreover, clear
    language is required to limit common law entitlements.

[39] Applying this analysis to the CIP, in my
    view it is clear that the CIP represented an integral part of Manasterskys
    compensation. His participation in the CIP was included in his Contract of
    Employment and he continued to participate in the Plan throughout his 13 years
    of employment at RBC. Although the allocation of a specific number of Points to
    participants was discretionary, once awarded, Points could not be reduced
    without the agreement of the participant. Manasterskys Points allocation had
    remained constant since 2007, when he was awarded 50% of the total available
    Points under the Plan. Because the entitlements under the Plan depended on
    investment earnings from the Mezzanine Fund, the amounts earned by participants
    would fluctuate from year to year. However the calculation of a participants
    share of investment proceeds was nondiscretionary in the sense that it would be
    determined through the application of the Payment Formula set out in the Plan
    itself. Over the course of Manasterskys 13 years at RBC, his average share of
    investment proceeds per investment year was approximately $635,000,
    representing well over 50% of his total annual income.

[40] I note that in
Bain v. UBS Securities
    Canada Inc.
, D.A. Wilson J. set out a general test for determining whether
    a bonus is integral to the employees compensation. One element of the test was
    whether the bonus was received each year, although in different amounts. It
    might be noted that in this case no payments had been made from the CIP since
    2007, since the Fund 2 investment period that had commenced in 2006 had not yet
    concluded. Nevertheless, participants in the CIP continued to accumulate
    entitlements each year. The fact that no actual payments had been made out of the
    Plan since 2007 does not alter or diminish the significance and materiality of
    the Plan to a participants annual compensation.

[41] In short, the CIP was a significant,
    nondiscretionary variable form of compensation that represented more than half
    of Manasterskys annual income, similar to the variable forms of incentive
    compensation considered by Corbett J. in
Lin v. Ontario Teachers' Pension
    Plan Board
. It was integral to his compensation and therefore forms part
    of his presumptive entitlement to damages at common law during the notice
    period.

[42] The second stage of the analysis is to
    consider whether there are any provisions in the CIP which limit or eliminate
    this presumptive entitlement upon termination of employment. The CIP did make
    provision for the impact of a termination of employment on an employees
    entitlements under the Plan. However, far from eliminating or limiting
    Manasterskys entitlements upon termination, the CIP provided that all of
    Manasterskys outstanding Points would immediately vest in the event that he
    was terminated without cause. It was for this reason that the Termination Offer
    provided that, despite the termination of his employment, Manasterskys rights
    under the CIP remained fully vested. In short, the CIP did not purport to limit
    or reduce Manasterskys entitlements under the Plan in the event that his
    employment was terminated without cause.

[43] RBC argued that Manastersky was not
    entitled to compensation in respect of the CIP during the common law notice
    period by virtue of a provision which allowed RBC to terminate the Plan
    effective as of the end of any Investment Period with respect to future
    Investment Periods. As noted earlier, by the fall 2013, the CIP was nearing
    the end of the investment period for Fund 2, by virtue of the fact that the
    total amount invested through the Mezzanine Fund was approaching $160 million.
    Upon the conclusion of the Fund 2 investment period, a new investment period
    would automatically begin. However, RBC could also elect to terminate the CIP
    with respect to future investment periods upon the conclusion of the Fund 2
    investment period and prior to the commencement of Fund 3. In fact, RBC
    exercised this right on June 25, 2014, when it terminated the CIP in respect of
    future investment periods.

[44] I do not believe that the fact that RBC
    had the option of terminating the Plan at the end of an investment period
    should be regarded as limiting Manasterskys entitlement to notice at common
    law. First, RBCs right to terminate the CIP was in no way tied to the
    termination of Manasterskys employment. Far from containing clear language
    limiting rights upon termination of employment, the provision in the CIP
    permitting RBC to terminate the Plan did not purport to limit or reduce his
    common law entitlements. Nor could it be said that the parties did not turn
    their minds to the consequences flowing from the termination of Manasterskys
    employment on his entitlements under the CIP. In fact, the CIP enhanced
    Manasterskys entitlements in the event his employment was terminated without
    cause, through accelerated vesting of his Points.

[45] Further, the fact that RBC terminated the
    CIP in respect of future investment periods on June 25, 2014, four months after
    Manasterskys dismissal without cause, does not alter this analysis. As Sharpe
    JA explained in
Taggart
, in cases where a terminated employee seeks
    compensation for entitlements under a benefit plan, the claim is not for the
    benefits themselves. Rather, the claim is for common law contract damages as compensation
    for the benefits that the employee would have earned had the employer not
    breached the contract of employment. The employee is claiming for the lost
    opportunity to continue to earn or receive benefits that would have been
    available in the event their employment had continued. As of the date of the
    Termination Offer, RBC had not in fact terminated the CIP, and it therefore
    remained in place as an integral component of Manasterskys compensation.

[46] What if Manasterskys employment had
    continued past February 14, 2014 and in June 2014 RBC had terminated the CIP
    without offering Manastersky some alternate, comparable form of compensation?
    Although consistent with the terms of the CIP, this would have amounted to a
    unilateral significant reduction in his compensation, as it would have
    eliminated the opportunity for him to continue to accrue entitlements through
    the CIP. This would in all likelihood have amounted to a constructive
    dismissal, thereby triggering an entitlement to damages at common-law,
    including damages for the lost opportunity to continue to earn entitlements
    under the CIP.

[47] In any event, RBC had not in fact
    terminated the CIP as of the date of Manasterskys termination of employment.
    Nothing in the CIP purported to limit or restrict his entitlements under the
    Plan upon the termination of his employment. His termination without cause
    deprived him of the opportunity to continue to earn entitlements under the CIP
    and he is entitled to be compensated in damages for that lost opportunity.

[48] RBC also argues that rather than
    terminate the CIP, it could simply have elected to cease making any additional
    investments in the Mezzanine Fund, effectively eliminating Manasterskys
    opportunity to earn additional entitlements under the CIP. But if RBC could not
    directly reduce Manasterskys compensation unilaterally, it could not achieve
    the same result through indirect means. To be sure, RBC was perfectly entitled
    to make investment decisions as to how and where it wished to invest its capital
    but, in doing so, it could not escape its contractual and common law
    obligations to Manastersky. [Footnotes omitted.]

[58]

The trial judge applied all of the principles from
Matthews
.
    He applied the two-step test by first determining the appellants common law right
    to damages for breach of contract, and second determining whether the CIP
    altered or removed the appellants common law right. And he took note that
    clear language is required to limit common law entitlements.

[59]

At the first step, to determine the appellants common law
    right to damages, he addressed the question whether the CIP represented an
    integral part of the appellants compensation, focusing on the evidence of the
    significance and materiality of the CIP to the appellants annual compensation,
    regardless of whether it was paid or just accrued annually.

[60]

At the second step, the trial judge found that the terms of
    the CIP provided for full vesting on termination without cause, and did not
    purport to reduce the appellants entitlement upon the termination of his
    employment. He considered the effect of the provisions that allowed the
    respondent to terminate the CIP for future investments, which it ultimately did
    during the notice period. However, interpreting those provisions, as he was
    entitled to do (
Sattva Capital Corp. v. Creston Moly Corp.
, 2014 SCC
    53, [2014] 2 S.C.R. 633), the trial judge found that the respondents option to
    terminate the CIP did not limit the appellants entitlement to notice at common
    law. He also specifically rejected the respondents argument that because it
    could terminate the CIP by simply ceasing to make additional investments into
    the Fund, it was entitled to thereby reduce the appellants compensation by
    eliminating his opportunity to earn his entitlements under the CIP. The trial
    judge concluded that the respondents freedom to make investment decisions did
    not allow it to escape its contractual and common law obligations.

[61]

In his analysis of the terms of the CIP, the trial judge
    addressed their effect on termination under step two, as well as their effect
    on the appellants common law entitlement under step one. In fact, as my
    colleague observes, at para. 21, the twist in this case is that the court was
    required to determine whether the terms of the CIP limited the appellants
    common law entitlement. The trial judge addressed this issue directly by
    interpreting the terms of the CIP in the context of the factual record.

[62]

The determination at step one as to whether the CIP
    constituted an integral part of the appellants compensation package was the
    key issue before the court at trial and on appeal.
[3]
While it is
    acknowledged that the CIP was not discretionary, the question whether it formed
    an integral component of the appellants compensation arose because the
    respondent took the position that it was entitled to discontinue the CIP (which
    it did during the notice period) without replacing it with a comparable
    benefit. My colleague accepts the respondents position that Mr. Manasterskys
    entitlement was fund-specific, and that the appellant did not have any further
    right to claim common law damages once the Fund was wound up and he received
    the value of his vested interest in the CIP. However, whether the appellants
    entitlement was fund-specific was the question before the court. Under step
    one, the issue was whether the appellant was entitled to receive an equivalent
    benefit once the fund was wound up, because the CIP benefit formed an integral
    part of his compensation.

[63]

My colleague says that the appellant was only entitled to
    the CIP and that he got what he was entitled to. He relies on the fact that the
    respondent was not obliged to start a third Fund.

[64]

The appellant does not dispute the respondents entitlement
    to make business decisions, including whether to continue with the Mezzanine
    Fund or the CIP. However, that does not determine his entitlement to be
    compensated at the level reflected by his participation in the Fund through the
    CIP. That turns on whether the CIP formed an integral part of his compensation
    package. The trial judge found at step one that it did, in the paragraphs
    quoted above. I agree with his analysis.

[65]

Furthermore, the terms of the CIP do not undermine the
    conclusion that it formed an integral part of the appellants compensation.
    There are no terms in the CIP or in the appellants employment agreement that
    unambiguously state that if the respondent decided to terminate the CIP, the
    effect would be to discontinue the employees right to receive compensation at
    a level based on the performance of the Fund. The trial judge found that there
    was no unambiguous language that would affect the appellants common law
    entitlement. I agree with that finding as well.

[66]

While the Supreme Court in
Matthews
endorsed the
    requirement for unambiguous language in order to disentitle an employee at
    stage two, it follows that the same requirement applies at stage one. In
    endorsing the requirement, the Supreme Court referred to the principle of
    contractual interpretation for unilateral contracts that clauses excluding or
    limiting liability be strictly construed. It stated, at paras. 64-65, that the
    principle applies with particular force, and added that the provisions of
    the agreement must be absolutely clear and unambiguous. There is no basis to
    suggest that the court intended to limit this requirement to the stage two
    portion of the analysis.

[67]

The appellant was hired to be a director of the Mezzanine
    Fund and to be compensated in significant part based on the performance of the
    Fund through the CIP. Eventually the respondent decided to bring the Fund
    in-house and to eliminate the CIP incentive performance plan. The respondent
    was certainly entitled to do that as a business decision. However, the result
    was to effectively eliminate the appellants position with the respondent as
    the director of the Fund. When the respondent decided to make that decision, it
    was obliged to give the appellant reasonable notice, and to pay him what he
    would have earned during that period or to offer him a comparable position at a
    comparable rate of compensation. Failure to do so would constitute constructive
    dismissal:
Farber v. Royal Trust
, [1997] 1 SCR 846, at paras. 33-36.
    When it became clear that there would be no comparable position, the respondent
    terminated the appellants employment, whereupon he was entitled to be paid
    what he would have earned had he remained employed during the reasonable notice
    period.

[68]

Although the respondents Mezzanine CIP was a complex,
    high-end financial vehicle, as was the appellants very remunerative
    entitlement to his points allocation in it, the law with respect to the
    two-step process for determining entitlement to damages in lieu of notice for
    wrongful termination of employment, set out by the Supreme Court in
Matthews
,
    applies to it in the same way as it does to a more simple bonus or benefit. The
    court asks first, what is the employees common law entitlement during the
    notice period, and second, whether the terms of the employment contract or
    bonus plan unambiguously take away or limit that common law right on
    termination.

[69]

In this case, there is no language that purports to reduce
    the appellants compensation if the CIP is discontinued (step one), or to limit
    the appellants entitlement because of his dismissal (step two). The language
    that my colleague focuses on is the right of the respondent to discontinue the
    plan. That right is merely the right of any business to make business decisions
    in its own interest. It is not an unambiguous right to also reduce the
    appellants compensation, either while he remains employed or is in the
    reasonable notice period following the termination of his employment.

[70]

What the Supreme Courts decision in
Matthews
emphasized, at para. 65, is how absolutely clear and unambiguous the
    provisions of the employment agreement must be to remove an employees common
    law right to damages. There is no language in the appellants employment
    agreement stating that if the CIP is terminated, so also is his entitlement to
    be compensated at the same level.

[71]

In my view, the trial judge was correct in his analysis of
    the CIP, and in his application of the law as it was then and as confirmed in
Matthews
.
    The trial judges decision remains entitled to the deference of this court.

[72]

I would affirm my original decision to dismiss the appeal
    from the trial judges decision, with costs.

Released: June 24, 2021 K. F.

K. Feldman J.A.





[1]
The trial judge, at paras. 50-51, averaged Mr. Manasterskys CIP
    entitlement over the period 2005 to 2013 (9 years), calculated a notional
    annual entitlement from Funds 1 and 2, and the multiplied it by the 1.5 years
    reasonable notice period.



[2]
In
British Columbia (Ministry of Forests) v. Teal Cedar Products
    Ltd.
, 2015 BCCA 263, 70 B.C.L.R. (5th) 318, at para. 2, the Court of Appeal
    for British Columbia, considering a remand after the Supreme Courts decision
    in
Sattva Capital Corp. v. Creston Moly Corp.
, 2014 SCC 53, [2014] 2
    S.C.R. 633, stated that the remand hearing was to be treated as a fresh appeal:
    Although this Court can inform itself from its earlier reasons, the appeals
    are to be reconsidered having particular regard for the law as stated in
Sattva
.
    The remand decision was appealed to the Supreme Court, where the result was
    overturned: see
Teal Cedar Products Ltd. v. British Columbia
, 2017 SCC
    32, [2017] 1 S.C.R. 688. But the Supreme Court stated, at para 78: However, on
    remand, the Court of Appeal had the benefit of
Sattva
, and its decision
    was specifically directed toward reconsidering the majoritys decision in light
    of
Sattva
.



[3]
My colleague comments, at para. 12, of his reasons that counsel for
    the appellant in oral submissions agreed that because the CIP was not
    discretionary, the issue of whether the CIP was integral did not arise. As I
    understand her comment in the context of her full submissions, she agreed that
    because the CIP was not discretionary, it was unnecessary to consider whether
    it was integral on that basis. However, the issue in the case remains whether
    the employer could cancel the CIP without replacing it or giving reasonable
    notice, and that turns on whether it was integral to the appellants
    compensation package.


